      Case 1:19-cr-00116-KMW Document 231 Filed 09/15/20 Page 1 of 1


                       SHE R T R E M O N T E                    LLP



                                                                      September 15, 2020
BY ECF

The Honorable Sarah L. Cave
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:    United States v. Reinaldo Roman,
                      Case No. 19 Cr. 116 (KMW)

Dear Judge Cave:

       We write on behalf of our client, Reinaldo Roman, to respectfully request a
temporary modification of bail conditions to allow him to leave his residence, on a date to
be approved by Pretrial Services, for the limited purpose of appearing in court in a civil
matter pursuant to the attached Summons.

       As the Court is aware, Mr. Roman is currently on home detention pending
sentencing. The Summons, attached hereto as Exhibit A, was issued in Toyota Motor
Credit Corporation v. Santiago, et al., a debt collection matter, and was personally served
upon Mr. Roman on August 27, 2020. Because Mr. Roman does not have the financial
resources to retain a lawyer, he is required to personally appear in the Bronx Civil Court
within 20 days of service—that is, by Wednesday, September 16, 2020. Failure to appear
would likely result in a default judgment against Mr. Roman in the amount of
$10,637.11.

       Accordingly, we respectfully request that the Court, by so-ordering this letter,
grant Mr. Roman permission to leave his residence to appear in court pursuant to the
Summons. Pretrial Officer Lettieri indicates that Pretrial Services would consent to the
request should the Court grant permission. The government also consents to the request.

                                             Respectfully submitted,

                                                 /s/
                                                Michael Tremonte
                                                Heather Y. Han

cc:    AUSA Michael Krouse (by ECF)
       AUSA Adam Hobson (by ECF)
       Pretrial Services Officer Jonathan Lettieri (by email)
                                                                       Application granted.

                                                                       So ordered.
                                                                       9/15/2020
